 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTONIO CHAVEZ,                                  No. 2:19-cv-00890-TLN-CKD

12                       Plaintiff,
13            v.                                      ORDER

14   DEL SOL FARM LABOR SERVICES
     INC., et al.,
15
                         Defendants.
16

17            On February 27, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. (ECF No. 9.) No objections were

20   filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full.

27   ///

28   ///
                                                      1
 1         Accordingly, IT IS ORDERED that:

 2         1.    The Findings and Recommendations filed February 27, 2020 (ECF No. 9), are

 3               ADOPTED IN FULL;

 4         2.    This action is dismissed without prejudice pursuant to Federal Rule of Civil

 5               Procedure 41(b); and

 6         3.    The Clerk of Court is directed to close this case.

 7         IT IS SO ORDERED.

 8   DATED: April 7, 2020

 9

10

11                                  Troy L. Nunley
                                    United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
